Case 9:99-cr-08063-JLK Document 897 Entered on FLSD Docket 08/04/2020 Page 1 of 6




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                                99-08063-CR-KING

     UNITED STATES OF AMERICA

     v.

     JOHN ROBERT HASSON et. al.,

           Defendants.
     ___________________________________/

         RENEWED EXPEDITED MOTION FOR COMPASSIONATE RELEASE

                John Robert Hasson, through undersigned counsel and pursuant to 18 U.S.C.

     § 3582(c)(1)(A) and S.D.Fla. Local Rule 7.1(d)(2), renews, as requested by the

     Court, his motion for compassionate release, and in support states:

                Mr. Hasson filed a motion for compassionate release on July 7, 2020. (DE

     882). On July 30, 2020, this Court denied the motion without prejudice because, at

     the time, he was infected with COVID-19. (DE 895). The Court invited Mr. Hasson

     to refile the motion when he tested negative for the virus. Court Order, p. 4.1 Mr.

     Hasson has twice tested negative for the virus, been released from the hospital, and

     returned to FCI-Miami where he is in quarantine until Friday, August 7, 2020. Mr.

     Hasson is hopeful of being released to his family prior to reentry into general

     population at FCI-Miami.




     1
         Mr. Hasson renews all the arguments, factual representations, and exhibits in his original motion.
Case 9:99-cr-08063-JLK Document 897 Entered on FLSD Docket 08/04/2020 Page 2 of 6




              As the Court is aware, COVID-19 is still spreading through FCI-Miami.

     Prisons are an ideal environment for transmission of contagious diseases and once

     a virus is introduced it is virtually impossible to control the spread due to the lack

     of resources and living conditions.2 Despite limited testing within FCI-Miami, 95

     inmates and 24 staff members have tested positive. See BOP.gov.                          It is inevitable

     that Mr. Hasson will be re-exposed to the virus once he is removed from his current

     14-day quarantine.

              The Court has correctly acknowledged that it has jurisdiction over this

     motion. Court Order, p. 4. The Court also acknowledged the urgency of this matter

     and that “extraordinary and compelling reasons” exist because Mr. Hasson’s age

     and “medical condition elevate[ ] his risk with respect to COVID-19.” Id. at 2, 4.

     At least twenty-five BOP inmates have died while awaiting decisions on their

     compassionate release motions.3

              Indeed, Mr. Hasson is still in grave danger despite having already been

     infected with COVID-19. The World Health Organization has concluded that there

     is “currently no evidence that people who have recovered from COVID-19 and have

     antibodies are protected from second infection.”4 Mr. Hasson reports that three of



     2
       Joseph A. Bick (2007), Infection Control in Jails and Prisons, Clinical Infectious Diseases 45(8):1047-
     1055, at https://doi.org/10.1086/521910; Prisons and Jails are Vulnerable to COVID-19 Outbreaks, The
     Verge (Mar. 7, 2020) at https:/bit.ly/2TNcNZY.
     3
       https://www.washingtonpost.com/local/public-safety/frail-inmates-could-be-sent-home-to-prevent-the-
     spread-of-covid-19-instead-some-are-dying-in-federal-prisons/2020/08/02/992fd484-b636-11ea-9b0f-
     c797548c1154_story.html
     4
       World Health Organization, “Immunity Passports” in the Context of COVID-19 (Apr. 24, 2020),
     available https://www.who.int/news-room/commentaries/detail/immunity-passports-in-the-context-of-
     covid-19.

                                                          2
Case 9:99-cr-08063-JLK Document 897 Entered on FLSD Docket 08/04/2020 Page 3 of 6




     his fellow inmates have gotten the virus a second time at FCI-Miami. In fact,

     catching the disease again may be even more dangerous.5

               United States v. Huarte is very similar to Mr. Hasson’s situation and is

     instructive. 11-cr-20587-Scola, (July 31, 2020)(DE 1584). In Huarte, the defendant

     suffered from obesity and Legionnaires’ Disease. She tested positive for COVID-

     19, experiencing mild symptoms. She later tested negative and was released from

     prison by Judge Scola because “[a]lthough she has not required hospitalization for

     this illness thus far, the Court acknowledges the possibility that she could still

     develop complications from the disease, and crucially, [she] is still susceptible to

     catching COVID-19 a second time.” Here, Mr. Hasson was hospitalized because of

     his difficulty to breathe and concern over his heart condition. He is at tremendous

     risk of long-term or fatal consequences if he is reintroduced to the prison population

     at FCI-Miami where is currently quarantined until Friday, August 7, 2020. “The

     risk is simply too great that the BOP will fail to detect a decline in [defendant’s]

     condition and, if his condition suddenly becomes even more emergent than it

     currently is, that the BOP will fail to provide him the specialized care he needs. The

     Court will not play Russian roulette with [the defendant’s] life.” United States v.

     McCall, No.2:18CR95-MHT, ____ F.Supp.3d _____, 2020 WL 2992197, at *2

     (M.D. Ala. June 4, 2020).




     5
         https://www.vox.com/2020/7/12/21321653/getting-covid-19-twice-reinfection-antibody-herd-immunity.

                                                         3
Case 9:99-cr-08063-JLK Document 897 Entered on FLSD Docket 08/04/2020 Page 4 of 6




            Only one issue remains: whether Mr. Hasson is a danger to the community.

     Mr. Hasson’s release to home confinement will be safe for the community because

     he is not currently contagious. Mr. Hasson was released from the hospital after two

     negative tests for COVID-19. He is now being quarantined at FCI-Miami and will

     be released from quarantine on Friday, August 7, 2020.

            In addition, as stated in his previous filings, Mr. Hasson has a safe re-entry

     plan for home confinement.        Because Mr. Hasson has a stable, loving, and

     welcoming family, his likelihood of staying healthy is far greater outside of FCI-

     Miami. His son, Blake Hasson, will pick him up in a large sport utility vehicle with

     a third row of seating so that Mr. Hasson will be distanced from his son, who will

     drive. Blake Hasson will be wearing protective equipment, including a mask and

     gloves. Mr. Hasson will be living with his daughter in Palm City, Florida, less than

     a two-hour drive from FCI-Miami. The family has already made arrangements to

     rent an RV that will be placed on his daughter’s property and used to quarantine Mr.

     Hasson. Mr. Hasson qualifies for Medicare and will be able to pay his own medical

     bills should they arise.

            Moreover, Mr. Hasson is not likely to be a recidivist.         Mr. Hasson’s

     convictions are for non-violent crimes. Sentencing Commission data indicates that

     offenders with Criminal History Category I (like Mr. Hasson) have the lowest rates




                                              4
Case 9:99-cr-08063-JLK Document 897 Entered on FLSD Docket 08/04/2020 Page 5 of 6




     of recidivism (33.8%) and fraud convictions carry the lowest rate of recidivism by

     offense (34.2%).6

             Mr. Hasson is a vastly different person than the one sentenced by this Court

     over 20 years ago. As his original motion for release details, he has been an

     exemplary inmate, helping staff with other inmates by teaching and being a role

     model. He has literally saved lives by risking his own life and intervening in violent

     conflicts between inmates and staff. He saved the life of former BOP employee

     Cathy Bender, which by itself constitutes “extraordinary and compelling reasons”

     to reduce Mr. Hasson’s sentence. The Sentencing Guideline data regarding Mr.

     Hasson’s non-violent conviction and his lack of prior criminal history, the 21 years

     he has already served in prison (over 50%), and his exemplary prison record

     strongly indicated that he will pose no threat to society.

             Undersigned has conferred with the prosecutor, who has no position

     regarding this motion at this time.

             WHEREFORE, Mr. Hasson respectfully requests that this Court order him

     released from custody immediately.



                                                          Respectfully submitted,

                                                          JOHN W. WYLIE, P.A.
                                                          s/ John W. Wylie _________
                                                          Attorney: John W. Wylie, Esq.
                                                          Florida Bar No. 0133817

     6
      See https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-
     publications/2016/recidivism_overview.pdf , pp. 5, 19, 20.

                                                         5
Case 9:99-cr-08063-JLK Document 897 Entered on FLSD Docket 08/04/2020 Page 6 of 6




                                        150 Southeast 2nd Avenue, Suite 602
                                        Miami, Florida 33131
                                        Telephone: (305) 358-6767


                          CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that the foregoing was electronically filed via
     EM/ECF this 4th day of August, 2020.


                                              s/ John W. Wylie
                                              John W. Wylie




                                        6
